FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D17-1211
                 _____________________________

NATHANIEL J. BROWN,

    Appellant,

    v.

PAMELA JO BONDI,
Attorney General of
Florida,

    Appellee.
                  ___________________________

On appeal from the Circuit Court for Leon County.
James O. Shelfer, Judge.


                         April 20, 2018


PER CURIAM.

     Appellant has filed myriad actions in this Court and others
attacking his 2005 judgment and sentence entered in Duval
County. See Brown v. State, 229 So. 3d 397 (Mem.) (Fla. 1st DCA
2017). This appeal is the latest in that collection, and like the
rest, it is frivolous.

     In 2010, we barred Appellant from “filing any future [pro se]
appeals, petitions, motions, pleadings or other filings”
challenging his conviction, in part because “those filings ha[ve]
consumed an inordinate amount of our limited judicial
resources.” Brown v. State, 35 So. 3d 72, 73 (Fla. 1st DCA 2010).
Apparently unfazed by our warnings, Appellant continued filing
pro se actions in this Court challenging that conviction. E.g.,
Brown v. Tucker, 75 So. 3d 393, 394 (Fla. 1st DCA 2011). In 2017,
this Court broadened Appellant’s bar to include any further
filings, unless they are signed by a member in good standing with
The Florida Bar after rejecting Appellant’s argument that his
civil litigation should be considered separate from his criminal
litigation when considering sanctions. Brown v. State, 221 So. 3d
1284, 1284 (Fla. 1st DCA 2017). After barring Appellant twice,
we also warned him that future “violation of this order could
result in referral to the Department of Corrections for sanctions
under section 944.279, Florida Statutes.” Brown, 221 So. 3d at
1284–85.

     That brings us to Appellant’s current appeal. First, we
dismiss the appeal because Appellant is barred from filing any
pro se actions in this Court. Second, all pending motions are
stricken as unauthorized. But because Appellant has yet to heed
our warnings to stop filing frivolous actions, we also direct a
certified copy of this opinion be provided to the Department of
Corrections to be forwarded to the appropriate institution or
facility for disciplinary procedures pursuant to section 944.279,
Florida Statutes.

     Finally, we note that Appellant is still barred from filing any
document with this Court that is not signed by a member in good
standing of The Florida Bar, and the Clerk of this Court is
directed to reject any further filings by Appellant not signed by a
member in good standing with The Florida Bar. This includes
any post-disposition motion filed in this case.

WETHERELL, MAKAR, and KELSEY, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331. Any such motion must be signed by a member
    in good standing of The Florida Bar.
                _____________________________


                                 2
Nathaniel J. Brown, pro se, Appellant.

Pamela Jo Bondi, Attorney General and Charles J. F. Schreiber,
Jr., Senior Assistant Attorney General, Tallahassee, for Appellee.




                                3